Case 1:17-cv-04327-LLS-RWL Document 216
                                    217 Filed 04/14/21
                                              04/15/21 Page 1 of 1




       4/15/2021




                                     The date scheduled is for the Hearing on
                                     the Purchase Price as described in Dkt.
                                     215. My Deputy Clerk will contact the
                                     parties to schedule a date.



                                             4/15/2021
